The Reserve Petroleum Company 10-K/A Exhibit 23 CONSENT OF RCADKINS, LLC We hereby consent to the use by The Reserve Petroleum Company (the “Company”) in its Amendment No. 1 to its Annual Report on Form 10-K for the fiscal year ended December 31, 2011, filed with the U.S. Securities and Exchange Commission on March 28, 2012, including any other amendments thereto, of our Report to the Company dated March 15, 2012. RCADKINS, LLC By: /s/ Robert C. Adkins Robert C. Adkins, P.E., Member Edmond, Oklahoma September 25, 2012
